Citation Nr: 1034466	
Decision Date: 09/14/10    Archive Date: 09/21/10

DOCKET NO.  06-26 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to an increased rating for post operative residuals 
of lateral anterior cruciate ligament reconstruction, left knee, 
presently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The veteran served on active duty from September 1979 until his 
retirement in October 2002.  


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts is applicable to this 
appeal.  

In June 2005, the Veteran was afforded a VA medical examination 
of the left knee.  He complained that the knee gave way, locked 
up and was stiff.  He reported no flare-ups and he used a knee 
brace.  At the time of the examination, the claims folder was not 
available for the physician to review.  Following the physical 
examination, the physician noted that he could not make a opinion 
regarding functional impairment of the left knee during flare-ups 
without resorting to speculation.  He did not provide a detailed 
medical explanation as to why his opinion would require 
speculation.  

It appears that the Veteran may receive some of his treatment at 
a service department medical facility.  Those records should be 
obtained and associated with the claims folder.

In his substantive appeal (VA Form 9), the Veteran requested a 
videoconference hearing with a Veterans' Law Judge.  Such a 
hearing was scheduled on April 8, 2008.  He did not report for 
the hearing.  A notation on the notification letter to the 
Veteran regarding the date and time of the hearing was to the 
effect that the Veteran was in Kuwait on that day.  It is 
unclear to the Board what the circumstances are that required 
him to be out of the country on that day, and further, whether 
he received notice of the hearing, knowing that some mail 
forwarded to foreign addresses do not arrive in a timely manner.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the AMC/RO 
should ensure that the notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5103, 5103A 
(West Supp. 2002), 38 C.F.R. § 3.159 
(2007), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), are fully complied 
with and satisfied.  Specifically, the 
AMC/RO should send the veteran a letter 
which details the need for him to show a 
worsening or increase in severity of his 
left knee disability and the effect that 
worsening has on the his employment.  

2.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for his left knee disorder since 
April 2004. After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 


3.  Thereafter, the veteran should be 
afforded a VA Joints examination to assess 
the impairment caused by the left knee 
disorder.  All indicated tests and studies 
are to be performed, and a comprehensive 
recreational and occupational history is to 
be obtained.  Prior to the examination, the 
claims folder and a copy of this remand 
must be made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for Joints 
Examination, and all questions posed in the 
worksheet (DeLuca issues) must be addressed 
by the examiner.  A goniometer must be used 
in measuring range of motion of the left 
knee.

4.  The RO should contact the Veteran and 
schedule a videoconference hearing for a 
time he is not abroad.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


